DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/EP2018/051630 filed 24 January 2018 and Applicant’s claim for foreign priority to GB 1701222 filed 25 January 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 155.

Response to Amendment
	The claim objections have been obviated in view of Applicant’s amendment filed 27 October 2021.
	The rejections of claims 1-2, 4, 6-8, 10-13, 15, and 20 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments filed 27 October 2021 and have been withdrawn.
	Claim 8 has been canceled. Claims 1-2, 4, 6-7, 10-13, 15, and 20 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agyagos (US 4,319,749).
Regarding claim 1, Agyagos teaches an exercise system/multiple exercising apparatus for allowing multiple exercise movements, the exercise system comprising:
a substantially cube-shaped frame comprising a plurality of sides (see annotated Fig. 1 below. Agyagos teaches Applicant’s definition of a “substantially cube-shaped frame,” see pg. 4, line 36 - pg. 5, line 5 of the instant application.), the cube-shaped frame being rotatable to at least two sides of the plurality of sides of the cube- shaped frame that are used for exercise; (Annotated Fig. 1 below shows a right side and a left side of the frame. The multiple exercising apparatus of Agyagos is capable of being rotated around a middle axis such that the right side or left side of the frame are in front of the user. The apparatus of Agyagos can also be rotated such that a user can grip stabilizing bars 4 for other exercise movements, such as pushups or stretching) and 
at least two exercise devices respectively provided on the at least two sides of the cube-shaped frame that are used for exercise, the at least two exercise devices being configured such that the exercise movements are able to be performed using the at least two exercise devices on the at least two sides of the cube-shaped frame, one of the at least two exercise devices/circular turning disks (10) being provided on one of the at least two sides of the cube-shaped frame, another one of the at least two exercise devices/base assembly (2) that is different from the one exercise device of the at least two exercise devices being provided on at least another side of the at least two sides of the cube- shaped frame, at least one of the at least two exercise devices being a twist board/circular turning disks (10) for twist exercise movements (Fig. 1. The apparatus of Agyagos teaches circular turning disks 10 on a surface 6 on one side of the apparatus that can be used for twist exercise movements.), at least one of the other one of the at least two exercise devices being a stepper/base assembly (2) for step exercise movements (Fig. 8 shows the user using the right side of the frame as a stepper. The turning disks 10 are attachable and detachable from the base assembly from pre-set holes 8l, 8r, and 8c. A user is capable of attaching a circular disk 10 in the preset hole 8l for a twist board exercise on the left side of the frame and removing a circular disk from the preset hole 8r on the right side of the frame for a stepping exercise.).

    PNG
    media_image1.png
    539
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    490
    media_image2.png
    Greyscale


claim 2, Agyagos teaches the exercise system according to claim 1, wherein a plurality of bars/pipe members (24) at least partially form edges of the cube-shaped frame (Fig. 1 show the pipe members 24 forming the bottom edges of the frame.).

Regarding claim 4, Agyagos teaches the exercise system according to claim 1, wherein the cube-shaped frame is a fixed frame (Fig. 1 shows a fixed frame in as much as Applicant has shown a fixed frame.).

Regarding claim 6, Agyagos teaches the exercise system according to claim 1, wherein at least one of the exercise devices on one of the at least two sides of the cube-shaped frame comprises at least two rods/legs (18) configured to receive a grip/pipe member (20) thereon for exercise movements (Figs. 1, 8. The user grasps the pipe member 20 while stepping.).

Regarding claim 7, Agyagos teaches the exercise system according to claim 6, wherein the rods are attachable/detachable and configured to allow exercise movements with the rods (Col. 2, lines 16-29: “Two straight pipe bars 22 are inserted in the supporting legs 24 to become the intermediate pipes which are also inserted in the legs 18 of a pair of inverted U-shaped pipe members 16.” The legs 18 are insertable and thus attachable to the frame of the system.).

Regarding claim 10, Agyagos teaches the exercise system according to claim 1, wherein at least one of the at least two sides of the cube-shaped frame comprises a flat surface for plyometric exercises (Figs. 7A-B show the apparatus with the turning disks 10 removed such that a user can use the flat surface for plyometric exercises.).

Regarding claim 15, Agyagos teaches the exercise system according to claim 2, wherein the cube-shaped frame is a fixed frame (Fig. 1 shows a fixed frame in as much as Applicant has shown a fixed frame.).

Regarding claim 20, Agyagos teaches the exercise system according to claim 2, wherein at least one of the exercise devices on one of the at least two sides of the cube-shaped frame comprises at least two rods/legs (18) configured to receive a grip/pipe member (20) thereon for exercise movements (Figs. 1, 8. The user grasps the pipe member 20 while stepping).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations, further in view of the curved bottom part of the flat surface, as required by claim 11, and the cover such that the exercise device is configured to be used as furniture, as required by claim 12.
Response to Arguments
27 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Agyagos does not disclose at least two exercise devices respectively provided on at least two sides of the cube-shaped frame. The Office respectfully disagrees. As can be seen in the annotated Figure above with regards to the rejection of claim 1, Agyagos teaches a right side and a left side of the exercise system. The turning disks 10 of Agyagos are attachable and detachable from the base assembly from pre-set holes 8l, 8r, and 8c. A user is capable of attaching a circular disk 10 in the preset hole 8l as one exercise device on the left side and removing a circular disk from preset hole 8r for a different exercise device on the right side. Thus, Agyagos discloses two different exercise devices provided on at least two sides, a right and a left side, of the exercise system.
Applicant further argues that Agyagos does not disclose a cube-shaped frame and cannot be rotated on different sides to use exercise devices on different sides of the cube-shaped frame. The Office respectfully disagrees. On page 4, line 36 - page 5, line 5 of the specification of the instant application, Applicant defines the expression “substantially cube-shaped frame” as referring to “any hexahedron (i.e. a polyhedron comprising six faces) wherein each face is a quadrilateral (i.e. a polygon with four edges) wherein the angle between two edges is preferably more than 70 degrees and less than 110 degrees, more preferably more than 90 degrees and less than 100 degrees, and most preferably more than 85 degrees and less than 95 degrees (measured within the quadrilateral.” Referring to the annotated Figure above with regards to claim 1, the exercise system of Agyagos is “substantially cube-shaped” as defined by Applicant. Applicant argues that only the base stand 2 can be construed as a cube-shaped frame, but the Office respectfully disagrees. The U-shaped pipe member 24 and portions of the stabilizing bars 4 along 
Applicant further argues that Agyagos discloses that the device is to be used only in one way on one side. The Office respectfully disagrees. Agyagos does not cite that the system of Agyagos must only be used in one way. Agyagos does not disclose that it cannot be used in other ways not listed and is thus capable of being used in a variety of ways on different sides of the device. Applicant also argues that the exercise device of Agyagos can only be used for different exercises on one side when that side is altered by the user to have different exercise devices. The Office respectfully disagrees. Again referring to the annotated Figure above, the device of Agyagos has at least two sides that can be used for different exercise devices. The turning disks of Agyagos are capable of being removed such that a different exercise can be performed.
Applicant argues that the bars 4 and pipe members 16 cannot be used appropriately if the base stand 2 is rotated. The Office respectfully disagrees. Again, the system of Agyagos is capable of being rotated in a circle around a middle axis and the bars 4 and pipe members 16 could still be used appropriately if the device were to be rotated. Applicant further argues that one skilled in the art would not have been motivated to rotate the frame of Agyagos as the frame is not meant to be rotated. The Office respectfully disagrees. The system of Agyagos is not fixed to any surface or any other structure and thus can be moved and manipulated in any way that a user would see fit. The system of Agyagos is capable of being rotated around any vertical axis 
Applicant argues that Agyagos does not disclose that  a stepper is provided on a different side of the base stand 2 than a twist board for twist exercise movements. The Office respectfully disagrees. By removing a turning disk from the right side of the base stand, a stepper is provided on the right side while a turning disk can remain on the left side for twist exercise movements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784